NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WILLIAM BROWN, DOC #H34171,      )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-4708
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Jalal A. Harb, Judge.

William Brown, pro se.



PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.